    Exhibit 10.01

DISSOLUTION AGREEMENT

 




This Dissolution Agreement dated March 1, 2010, by and between Development
Resources LLC (DRLLC) and Golden Spirit Enterprises (Golden Spirit) wherein the
parties agree to the following:




1) The parties interred into an ‘Option Agreement’ on October 29th 2009 wherein
an interest in 32 mineral lease claims located in the State of Nevada was to be
transferred from DRLLC to Golden Spirit under certain terms and conditions.




2) The parties now mutually agree to rescind that ‘Option Agreement’ by and
through this formal ‘Dissolution Agreement’ wherein the parties forever cancel
and make ‘null and void’ that ‘Option Agreement’ between the parties dated
October 29th 2010.




3) By the signing of this ‘Dissolution Agreement’ the parties further agree to
‘forever hold harmless’ each party as to the full and complete Option Agreement
dated October 29th, 2009, any and all divisions, points and aspects to and in
that Option Agreement and/or any and all verbal or written discussions or
appendages by and to that original Option Agreement between the parties.




4) Both parties affirm the terms of this Dissolution Agreement by and thru their
valid company representing signatures:




Signed,

/s/: Lee Eastman

______________________________________          

Development Resources LLC

Lee Eastman

Manager/Member




/s/: Christopher Scheive

______________________________________

Golden Spirit Enterprises

Officer/Director

Print Name and Title

President

Christopher Scheive



